DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of June 30, 2022 which amended claims 1-4, 8, and 14, and canceled claims 5, 6 and 15.

Drawings
The drawings were received on June 30, 2022.  These drawings are approved.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set set forth a step of the first node determining an indication to change an amount of power based on the values of the first and the second parameters during a certain time period, the disclosure does not provide a showing that the applicant had possession of this material. 
The closest disclosure of this is in [0089] which sets forth that: “In operation, the second network node 303 sends, to the first network node 301, an indication to change the amount of power consumed by the motors 312, 317, 320. In response to receiving the indication to change the amount of power consumed by the motors 312, 317, 320, the first network node 301 sends, to each client node 311, 315, 319, an indication to change an amount of electric power consumed by the corresponding motor 312, 317, 320 to operate its pump jack 313, 317, 321 based on a value of a first parameter associated with operation of that motor 312, 317, 320 and a value of a second parameter associated with operation of that pump jack 313, 317, 321 so as to reduce an amount of electric power consumed by that motor 312, 317, 320 in operating its pump jack 313, 317, 321.” Other embodiments (see the discussions at [0091], [0092], [0116] and [0117]) describe similar material but do not describe the steps taken by the first network node in anything but the most rudimentary discussion of the functions performed. Because the disclosure has provided no description of the steps taken or an algorithm for determining “an indication to change an amount of power…” for the values of the first and the second parameters the applicant has not shown possession of the claimed invention. Further there is no teaching of an association of the first and second parameters to accomplishing a goal of reduction the power during a certain time period.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set forth that the indication to change the mount of power is responsive to “a timer associated with enabling or disabling the motor has expired” or associated with a duration of time the motor will operate. The material of claim 4 is set forth almost verbatim of paragraph [0011] and [0012]. But there is no showing of the steps taken or the algorithm performed to determine the indication in response to these timer values. Thus, the applicant has not shown possession of the claimed invention.

Response to Arguments
The amendments to the claims have overcome the previously set forth claim objections and the rejections under 35 USC 112b.
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. At the first full paragraph of page 9 the applicant argues that the specification provides support for the claims at least in paragraphs [0003] thru [0005].
The applicant goes on to argue that: 
As the load on the motor is reduced, the overall efficiency of the motor declines." Specification, at [0005]. Furthermore, "the load of the motor is impacted by the fluid reservoir as well as changes to that reservoir that may result in the motor operating at a lower efficiency." Specification, at [0005]. Changes to the reservoir include "changes to flow rate, pressure and fluid chemistry." Specification, at [0003] (emphasis added).
This portion of the argument does not overcome the rejection because it is merely the recognition of a problem and the variable which might impact the solution to the problem. There is no showing of how the applicant used this material to make determinations to adjust power that would reduce  an average amount  of power during a certain time period.
The applicant goes on to argue that:
Moreover, even if every nuance of the claims is not explicitly described in the specification, a person of ordinary skill in the art, at the time of filing, would understand how changes in the reservoir, or fluid, affect the load on the motor, wherein the load on the motor affects the efficiency of the motor. Therefore, changes in the amount of electric power consumed by the electric motors are required to maintain a high level of efficiency of the electric motors which, as a result, lead to a reduction in the average amount of electric power consumed during a certain time period by the electric motor.
This does not provide a showing that the applicant had possession of the claimed invention. This arguments appears to be more related to a person of ordinary skill in the art being able to fill in any required gaps in disclosure in order to be able to make an invention, i.e. relevant to a rejection under enablement. The rejection however is a rejection under written description. The applicant’s original disclosure has not shown that the applicant had possession of making determinations to change an amount of electric power consumed by a motor so as to reduce average amounts of power in a certain time period. The applicant has provided no showing with regards to once a first and a second parameter are provided the steps taken to determine the change in power consumed to accomplish the desired results in a certain time period. 
The applicant goes on to argue that:
Furthermore, a person of ordinary skill in the art, at the time of filing, would understand that parameters associated with the electric motor are needed to determine the change (increase or decrease) in power consumption necessary to maintain the efficiency of the motor and reduce the average amount of electric power consumed during a certain time period by the electric motor.
Once again, this argument seems more relevant to a rejection under 35 USC 112a for lack of enabling disclosure, a rejection which has not been made. It is again noted that this argument does not provide a showing that the Applicant had possession of the claimed invention.

The amendment to claim 1 setting forth that “in response to the first network node determining to change the amount of electric power consumed by the first electric motor, sending, by the first network node and to the first client node, a first indication to change the amount of electric power consumed by the first electric motor”. This amendment clearly integrates the steps and determinations made by the first node and second nodes into a practical application by changing the electric power to the motor in response to the determination, thus overcoming the rejection under 35 USC 101.

The rejections in view of DaCunha et al have been overcome by the amendments requiring that based on the first and second parameters it is determined to change in the amount of electric power consumed by the first electric motor so as to reduce an average amount of electric power consumed by the first electric motor during a certain period of time.  However, the examiner would comment on one argument made by the applicant that DaCunha do not disclose any parameter associated with the produced fluid of a pump jack. The examiner disagrees and notes that the term “associated” is an especially broad term. For instance, load is indirectly associated with the fluid since the amount of fluid above the piston being driven by a pump jack directly effects the load. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
August 13, 2022